Per Curiam.
Respondent was admitted to practice by this Court in 1982 and maintains an office for the practice of law in the Town of Edmeston, Otsego County.
Having granted a motion by petitioner for an order declaring that no issues are raised by the pleadings herein and having reviewed respondent’s submissions in mitigation (see 22 NYCRR 806.5), we now find respondent guilty of professional misconduct as charged and specified in the petition. Respondent neglected a legal matter, failed to respond to the clients’ communications, and misled the clients as to the status of their matter, in violation of the former Code of Professional Responsibility and the *1586Rules of Professional Conduct (see former Code of Professional Responsibility DR 6-101 [a] [3] [22 NYCRR 1200.30 (a) (3)]; Rules of Professional Conduct [22 NYCRR 1200.0] rule 1.3 [b]; rule 8.4 [c], [d], [h]; rule 1.4).*
By decision dated October 29, 2009, we suspended respondent from the practice of law for a period of two years, but stayed the suspension upon condition that respondent submit to petitioner semiannual reports by his treating psychiatrist assessing his continuing capacity to practice law and participate in the New York State Bar Association’s Lawyer Assistance Program (Matter of Winsor, 66 AD3d 1324 [2009]). Under all of the circumstances presented, especially respondent’s extensive disciplinary history (see id.; Matter of Winsor, 275 AD2d 858 [2000]; Matter of Winsor, 242 AD2d 828 [1997]; Matter of Winsor, 192 AD2d 867 [1993]; Matter of Winsor, 183 AD2d 936 [1992]), we conclude that respondent’s current misconduct warrants his suspension from the practice of law for a period of six months. Respondent’s current stayed suspension is therefore terminated. Upon any application for reinstatement, respondent shall make the showing required by this Court’s rules (see 22 NYCRR 806.12) and shall also submit a medical report demonstrating his capacity to resume the practice of law.
Mercure, J.R, Spain, Lahtinen, Malone Jr. and Stein, JJ., concur. Ordered that respondent is found guilty of professional misconduct as charged and specified in the petition; and it is further ordered that respondent is suspended from the practice of law for a period of six months, effective 20 days from the date of this decision, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).

 The alleged misconduct occurred prior to and after April 1, 2009, the effective date of the Rules of Professional Conduct.